DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14-20, and 22-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-16, and 18-20 of U.S. Patent No. 10,347,129. Although the claims at issue are not identical, they are not patentably distinct from each other because the same inventive scope has been claimed as shown in the table listed below:
Instant Application #16/504,395

1. A vehicular communication system, said vehicular communication system comprising: a first communication device disposed at a first vehicle, said first communication device wirelessly transmitting data indicative of a path of travel of the first vehicle; a second communication device disposed at a second vehicle, said second communication device receiving the wirelessly transmitted data from said first communication device; an electronic control unit (ECU) of the second vehicle; wherein said ECU of the second vehicle processes data indicative of the path of travel of the first vehicle that is wirelessly transmitted from said first communication device at the first vehicle and received at said second communication device at the second vehicle; wherein said ECU of the second 

11. The vehicular communication system of claim 1, wherein said first and second communication devices comprise first and second dedicated short range communication (DSRC) devices.

12. The vehicular communication system of claim 1, wherein the first vehicle comprises a truck comprising a cab and a multi-axle trailer.


1.  A communication system for vehicles, said communication system comprising: a first communication device disposed at a first vehicle, said first communication device wirelessly transmitting data indicative of a 
predicted path of travel of the first vehicle;  a second communication device disposed at a second vehicle, said second communication device receiving the wirelessly transmitted data from said first communication device;  wherein one of the first and second vehicles comprises a truck comprising a cab and a 
multi-axle trailer;  wherein said first and second communication devices comprise first and second dedicated short range communication (DSRC) devices;  
a control of the second vehicle, wherein said control (i) processes data indicative of the 
path of travel of the first vehicle and processing data indicative of the predicted path of travel of the second vehicle, said control determines a potential collision between the first vehicle and the second vehicle during a turning maneuver of the truck toward the other of the first and second vehicles; and wherein, responsive to determination of a likelihood of collision between the first vehicle and the second vehicle, said control generates an alert to a driver of the second vehicle.

8.  The communication system of claim 1, wherein, responsive to determination of a likelihood of collision between the first vehicle and the second vehicle, said control controls the brake system and/or steering of the second vehicle.

2.  The communication system of claim 1, comprising an exterior viewing camera of the first vehicle, wherein said first communication device wirelessly transmits image data captured by said exterior viewing camera, and wherein the determination of a potential collision between the first vehicle and the second vehicle is based at least in part on processing by said control of received captured image data.
3. The vehicular communication system of claim 1, comprising an exterior viewing camera of the second vehicle, wherein determination of potential collision between the first vehicle and the second vehicle is based at least in part on processing by said ECU of the second vehicle of image data 


4.  The communication system of claim 1, wherein the first vehicle is a car and the second vehicle is the truck. 
5. The vehicular communication system of claim 4, wherein said ECU determines potential collision between the first vehicle and the second vehicle when the first vehicle is one selected from the group consisting of (i) making a turning maneuver towards a region occupied by the second vehicle and (ii) making a turning maneuver in the path of travel of the second vehicle.
5.  The communication system of claim 4, wherein said control determines a potential collision between the first vehicle and the second vehicle when the truck is making a turning maneuver towards a region occupied by the car or in the predicted path of travel of the car.
6. The vehicular communication system of claim 1, wherein the second vehicle is a car and the first vehicle is a truck.
6.  The communication system of claim 1, wherein the second vehicle is a car and the first vehicle is the truck.
7. The vehicular communication system of claim 6, wherein said ECU determines potential collision between the first vehicle and the second vehicle when the first vehicle is one selected from the group consisting of (i) making a turning maneuver towards a region occupied by the second vehicle and (ii) making a turning maneuver in the path of travel of the second vehicle.
7.  The communication system of claim 6, wherein said control determines a potential collision between the first vehicle and the second vehicle when the truck is making a turning maneuver towards a region occupied by the car or in the predicted path of travel of the car.
8. The vehicular communication system of claim 1, wherein, responsive to determination of potential collision between the first vehicle and the second vehicle, said ECU controls braking and steering of the second vehicle.
8.  The communication system of claim 1, wherein, responsive to determination of a likelihood of collision between the first vehicle and the second vehicle, said control controls the brake system and/or steering of the second vehicle.
9. The vehicular communication system of claim 1, wherein the path of travel of the first vehicle is determined based, at least in part, on a current steering angle of the first vehicle.
9.  The communication system of claim 1, wherein the predicted path of travel of the first vehicle is determined based on the current steering angle of the first vehicle. 
10. The vehicular communication system of claim 1, wherein the path of travel of the second vehicle is determined based, at least in part, on a current steering angle of the second vehicle.
10.  The communication system of claim 1, wherein the predicted path of travel of the second vehicle is determined based on the current steering angle of the second vehicle.
14. A vehicular communication system, said vehicular communication system comprising: a first communication device disposed at a first vehicle, said first communication device wirelessly transmitting data indicative of a 

15. The vehicular communication system of claim 14, comprising an exterior viewing camera of the first vehicle, wherein said first communication device wirelessly transmits to the second vehicle image data captured by said exterior viewing camera, and wherein determination of potential collision between the first vehicle and the second vehicle is based at least in part on processing by said ECU of image data captured by said exterior viewing camera of the first vehicle that is wirelessly transmitted to the second vehicle.



second communication device disposed at a vehicle, said second communication 
device receiving the wirelessly transmitted data from said first communication 
device;  a forward viewing camera of the vehicle captures image data representative of the scene forward of the vehicle;  wherein said first and second communication devices comprise first and second dedicated short range communication (DSRC) devices;  a control of the vehicle, wherein said control 
processes (i) data indicative of the predicted path of travel of the truck that is wirelessly transmitted from said first communication device, (ii) data indicative of a predicted path of travel of the vehicle, and (iii) image data 
captured by said forward viewing camera to determine a potential collision between the truck and the vehicle during a turning maneuver of the truck toward and at least partially in front of the vehicle;  and wherein, responsive to determination of a likelihood of collision between the truck and the vehicle, 
said control generates an alert to a driver of the vehicle.

13.  The communication system of claim 11, wherein, responsive to determination of a likelihood of collision between the truck and the vehicle, said control controls the brake system and/or steering of the vehicle.

15.  The communication system of claim 11, wherein an exterior viewing camera is disposed at the truck, and wherein said first communication device wirelessly transmits image data captured by said exterior viewing camera, and wherein the determination of a potential collision between the truck and the vehicle is based at least in part of processing by said control of received image data captured by said exterior viewing camera at the truck.
17. The vehicular communication system of claim 14, wherein, responsive to determination of potential collision between the first vehicle and the second vehicle, said ECU controls braking and steering of the second vehicle.
13.  The communication system of claim 11, wherein, responsive to determination of a likelihood of collision between the truck and the vehicle, said control controls the brake system and/or steering of the vehicle.
18. The vehicular communication system of claim 14, wherein the path of travel of the first vehicle is determined based, at least in part, on a current steering angle of the first vehicle.
14.  The communication system of claim 11, wherein the predicted path of travel of the truck is determined based on the current steering angle of the truck, and wherein the predicted path of travel of the vehicle is determined based on the current steering angle of the vehicle. 

19. The vehicular communication system of claim 14, wherein the path of travel of the second vehicle is determined based, at least in part, on a current steering angle of the second vehicle.
14.  The communication system of claim 11, wherein the predicted path of travel of the truck is determined based on the current steering angle of the truck, and wherein the predicted path of travel of the vehicle is determined based on the current steering angle of the vehicle.
22. A vehicular communication system, said vehicular communication system comprising: a first communication device disposed at a first vehicle, said first communication device wirelessly transmitting data indicative of a path of travel of the first vehicle; a second communication device disposed at a second vehicle, said second communication device receiving the wirelessly transmitted data from 

23. The vehicular communication system of claim 22, comprising an exterior viewing camera of the first vehicle, wherein said first communication device wirelessly transmits to the second vehicle image data captured by said exterior viewing camera, and wherein determination of potential collision between the first vehicle and the second vehicle is based at least in part on processing by said ECU of image data captured by said exterior viewing camera of the first vehicle that is wirelessly transmitted to the second vehicle.

27. The vehicular communication system of claim 22, wherein said first and second communication devices comprise first and second dedicated short range communication (DSRC) devices.

comprising: a first communication device disposed at a vehicle, said first 
communication device wirelessly transmitting data indicative of a predicted 
path of travel of the vehicle;  a second communication device disposed at a 

device receiving the wirelessly transmitted data from said first communication 
device;  an exterior viewing camera of the truck captures image data representative of the scene exterior of the truck;  wherein said first and second communication devices comprise first and second dedicated short range communication (DSRC) devices;  a control of the truck, wherein said control 
processes (i) data indicative of the predicted path of travel of the vehicle received from said first communication device, (ii) data indicative of a predicted path of travel of the truck, and (iii) image data captured by said 
exterior viewing camera to determine a potential collision between the truck and the vehicle during a turning maneuver of the truck toward and at least partially in front of the vehicle;  and wherein, responsive to determination of a likelihood of collision between the truck and the vehicle, said control generates an alert to a driver of the truck.

18.  The communication system of claim 16, wherein, responsive to determination of a likelihood of collision between the truck and the vehicle, said control controls the brake system and/or steering of the truck.



19.  The communication system of claim 16, wherein the predicted path of travel of the truck is determined based on the current steering angle of the truck, and wherein the predicted path of travel of the vehicle is determined based on the current steering angle of the vehicle.
26. The vehicular communication system of claim 22, wherein the path of travel of the second vehicle is determined based, at least in part, on a current steering angle of the second vehicle.
19.  The communication system of claim 16, wherein the predicted path of travel of the truck is determined based on the current steering angle of the truck, and wherein the predicted path of travel of the vehicle is determined based on the current steering angle of the vehicle.


Claims 13, 21, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11, 13, 16, and 18 of U.S. Patent No. 10,347,129 in view of Kim et al. (Pub # US 2018/0105182 A1). US Patent 10,347,129 discloses claim limitations except the wherein said first and second communication devices comprise first and second cellular network devices. In the same field of endeavor, Kim et al. discloses a network includes Bluetooth or cellular communications network for sending and receiving data.  
Therefore, it would have been obvious to a person of ordinary skill in the art before effective filing date of the claimed invention to include the cellular network for sending the data between the vehicles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK K WANG/Primary Examiner, Art Unit 2687